  Case 4:20-cv-00905-P Document 15 Filed 11/17/20               Page 1 of 1 PageID 375
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

CAROLINA MEDELLIN,                            §
(No. 98155-051),                              §
                                              §
       Plaintiff,                             §
vs.                                           §          Civil Action No. 4:20-cv-905-P
                                              §
                                              §
WARDEN CARR,                                  §
FMC-Carswell, Et Al.,                         §
                                              §
       Defendants.                            §

  ORDER DENYING MOTION/REQUEST TO RESCIND FILING FEE ORDER

       By order entered on October 7, 2020, the Court imposed the filing fee assessment

and collection procedures of the Prison litigation Reform Act (“PLRA”). Filing Fee Order,

ECF No. 12 (citing 28 U.S.C. §§ 1915(b)). On November 16, 2020, plaintiff Carolina

Medellin filed a handwritten motion/request to have the case dismissed on the condition

that “no more money . . . be taken out of my account.” ECF No. 14. Under the PLRA,

however, a prisoner who “brings a civil action . . . shall be required to pay the full amount

of a filing fee.” 28 U.S.C. § 1915(b)(1)(West 2019). Thus, this Court does not have the

discretion to waive or rescind the collection of the filing fee once it is imposed, even if the

case were to be dismissed.

       It is therefore ORDERED that the motion/request to rescind the filing fee order

(ECF No. 14) is DENIED.

       SO ORDERED this 17th day of November, 2020.




                               Mark T. Pittman
                               UNITED STATES DISTRICT JUDGE
